7/03/19 12:55PM

Fill in this information to identify your case:

United States Bankruptcy Court for the:

FILED
JUL 05 2019

BANKRUPTCY COURT
OAKLAND, CALIFORNIA

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known) Chapter you are filing under:
DO Chapter 7

0 Chapter 11

0 Chapter 12

@ Chapter 13 Check if this an

amended filing

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/15

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to
distinguish between them. In joint cases, one of the spouses must report information as Debior 7 and the other as Debtor 2. The same person must be
Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Identify Yourself

 

Individual Taxpayer
Identification number
(ITIN)

 

 

 

 

 

 

 

 

 

Case: 19-41545 Doc#1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 1 of 47

Voluntary Petition for Individuals Filing for Bankruptcy

Official Form 101

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name thatison Juan Margarita

your government-issued First name - First name

picture identification (for

example, your driver's Garcia Melgoza

license or passport). Middle name = Middle name

identicaten enor Vasquez 7 Masquez :

meeting with the trustee. Last name and Suffix (Sr., Jr., fl, Ill) Last name and Suffix (Sr., Jr., Il, Ill)

All other names you have

used in the last 8 years

Include your married or

maiden names.

Only the last 4 digits of

your Social Security

number or federal XXX-XX-6898 XXX-XX-1137

page 1
Debtor 1

Juan Garcia Vasquez

Debtor2 Margarita Melgoza Vasquez

 

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

About Debtor 1:

WH | have not used any business name or EINs.

 

Business name(s)

 

7/03/19 12:55PM

Case number (if known)

About Debtor 2 (Spouse Only in a Joint Case):

HH | have not used any business name or EINs.

Business name(s)

 

 

If Debtor 2 lives at a different address:

 

EINs EINs
5. Where you live
3326 Jamie Way
Hayward, CA 94541 _
Number, Street, City, State & ZIP Code Number, Street, City, State & ZIP Code
Alameda
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

 

“Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

Ml sOver the last 180 days before filing this
petition, | have lived in this district longer than
in any other district.

O | have another reason.
Explain. (See 28 U.S.C. § 1408.)

If Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

Number, P.O. Box, Street, City, State & ZIP Code

Check one:

HM Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

[1 | have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

Case: 19-41545 Doc#1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 2 of 47

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Debtor1 Juan Garcia Vasquez

Debtor2 Margarita Melgoza Vasquez

Tell the Court About Your Bankruptcy Case
7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy

Bankruptcy Code you are (Form 20170)). Also, go to the top of page 1 and check the appropriate box.
0 Chapter 7

choosing to file under

 

O Chapter 11
0 Chapter 12

Chapter 13

8. How you will paythefee O

7/03/19 12:55PM

Case number (if known)

1 will pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

| need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay

 

 

Case number
Case number

 

 

 

Case number

 

 

 

 

Relationship to you
Case number, if known
Relationship to you
Case number, if known

 

a
The Filing Fee in Installments (Official Form 103A).

[] I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for HiNo
bankruptcy within the ,
last 8 years? D Yes.
District When
District —_ When
District When
10. Are any bankruptcy BI No
cases pending or being
filed byaspouse whois [1 Yes.
not filing this case with
you, or by a business
Partner, or by an
affiliate?
Debtor
District When
Debtor a
District When
11. Do you rent your HI No Go to line 12.
residence? ,
D Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your residence?
oO No. Go to line 12.
oO Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it with this

bankruptcy petition.

 

Case: 19-41545 Doc#1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 3 of 47

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 3
Debtor1 Juan Garcia Vasquez

7/03/19 12:55PM

Debtor2 Margarita Melgoza Vasquez Case number (if known)

 

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor
of any full- or part-time Hi No.
business?

Go to Part 4.

DO VYes. Name and location of business

A sole proprietorship is a
business you operate as
an individual, and is not a
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach
it to this petition.

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:

 

oO Health Care Business (as defined in 11 U.S.C. § 101(27A))

Oo Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

oO Stockbroker (as defined in 11 U.S.C. § 101(53A))

oO Commodity Broker (as defined in 11 U.S.C. § 101(6))

oO None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate

Chapter 11 of the deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
you a small business in 11 U.S.C. 1116(1)(B).

debtor?
H No.
For a definition of small No

business debtor, see 11 oO
U.S.C. § 101(51D). No

O Yes.

| am not filing under Chapter 11.

| am filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy

Code.

| am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

incu Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own orhave any =f jo.
property that poses or is
alleged to pose athreat (1 Yes.
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

Case: 19-41545
Official Form 101

What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

 

Number, Street, City, State & Zip Code

 

Doc# 1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 4 of 47

Voluntary Petition for Individuals Filing for Bankruptcy

page 4
7/03/19 12:55PM

Debtor1 Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez Case number (if known)

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether You must check one: You must check one:
you have received a mC received a briefing from an approved credit | received a briefing from an approved credit
briefing about credit counseling agency within the 180 days before | counseling agency within the 180 days before | filed
counseling. filed this bankruptcy petition, and I received a this bankruptcy petition, and | received a certificate of
certificate of completion. completion.
The law requires that you = :
receive a briefing about Attach a copy of the certificate and the payment Attach a copy of the certificate and the payment plan, if
credit counseling before plan, if any, that you developed with the agency. any, that you developed with the agency.
you file for bankruptcy.
You must truthfully check [[] I received a briefing from an approved credit O_sIreceived a briefing from an approved credit
one of the following counseling agency within the 180 days before | counseling agency within the 180 days before | filed
choices. If you cannot do filed this bankruptcy petition, but | do not have this bankruptcy petition, but | do not have a
so, you are not eligible to a certificate of completion. certificate of completion.
a Within 14 days after you file this bankruptcy Within 14 days after you file this bankruptcy petition, you
If you file anyway, the court petition, you MUST file a copy of the certificate and MUST file a copy of the certificate and payment plan, if
can dismiss your case, you payment plan, if any. any.
will lose whatever filing fee . ; ; ; . ; ;
you paid, and your 0 _sIcertify that | asked for credit counseling OsIcertify that | asked for credit counseling services
creditors can begin services from an approved agency, but was from an approved agency, but was unable to obtain
collection activities again. unable to obtain those services during the 7 those services during the 7 days after | made my
days after 1 made my request, and exigent request, and exigent circumstances merit a 30-day
circumstances merit a 30-day temporary waiver temporary waiver of the requirement.

of the requirement. . .
To ask for a 30-day temporary waiver of the requirement,

To ask for a 30-day temporary waiver of the attach a separate sheet explaining what efforts you made

requirement, attach a separate sheet explaining to obtain the briefing, why you were unable to obtain it

what efforts you made to obtain the briefing, why before you filed for bankruptcy, and what exigent

you were unable to obtain it before you filed for circumstances required you to file this case.

bankruptcy, and what exigent circumstances oo, . Co

required you to file this case. Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you

Your case may be dismissed if the court is filed for bankruptcy.

dissatisfied with your reasons for not receiving a . . ; .

briefing before you fited for bankruptcy. If the court is satisfied with your reasons, you must still

If the court is satisfied with your reasons, you must receive a briefing within 30 days after you file. You must

still receive a briefing within 30 days after you file. file a certificate from the approved agency, along with a

You must file a certificate from the approved copy of the payment plan you developed, if any. If you do

agency, along with a copy of the payment plan you not do so, your case may be dismissed.

developed, if any. If you do not do so, your case

may be dismissed. Any extension of the 30-day deadline is granted only for

cause and is limited to a maximum of 15 days.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15

days.

O1_ +l|amnot required to receive a briefing about Olam not required to receive a briefing about credit
credit counseling because of: counseling because of:

QO siIncapacity. _| have a mental illness or a © Incapacity. _| have a mental illness or a mental
mental deficiency that makes deficiency that makes me incapable
me incapable of realizing or of realizing or making rational
making rational decisions decisions about finances.
about finances.

O _sCODisability. My physical disability causes O_sODisability. My physical disability causes me to
me to be unable to participate be unable to participate in a briefing
in a briefing in person, by in person, by phone, or through the
phone, or through the internet, even after | reasonably tried
internet, even after | to do so.
reasonably tried to do so.

Ol Active duty. | am currently on active O1 Active duty. | am currently on active military duty
military duty in a military in a military combat zone.
combat zone.

If you believe you are not required to receive a If you believe you are not required to receive a briefing

briefing about credit counseling, you must file a about credit counseling, you must file a motion for waiver

motion for waiver of credit counseling with the of credit counseling with the court.

court.

Case: 19-41545 Doc#i1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 5 of 47
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 5
Debtor1 Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez

 

lagch ANSwer These Questions for Reporting Purposes

7/03/19 12:55PM

Case number (if known)

 

 

16. Whait kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as

individual primarily for a personal, family, or household purpose.”

01 No. Go to line 16b.
I Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

1 No. Go to line 16c.
C1 Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts

 

 

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt

property is excluded and

HINo, | am not filing under Chapter 7. Go to line 18.

O Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

 

administrative expenses ONo
are paid that funds will
be available for 0 Yes
distribution to unsecured
creditors?
18, How many Creditorsdo 1-49 2 1,000-5,000 0 25,001-50,000
— that you 0 50-99 C1 5001-10,000 C1 50,001-100,000
: C1 100-199 £1] 10,001-25,000 C1 More than100,000
0 200-999
19. How much do you 0 $0 - $50,000 0 $1,000,001 - $10 million 1 $500,000,001 - $1 billion

estimate your assets to
be worth?

CJ $50,001 - $100,000
C1 $100,001 - $500,000
$500,001 - $1 million

C1 $10,000,001 - $50 million
1 $50,000,001 - $100 million
C2 $100,000,001 - $500 million

DF $1,000,000,001 - $10 billion
OF $10,000,000,001 - $50 billion
0 More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

CO $0 - $50,000

CO $50,001 - $100,000
MI $100,001 - $500,000
OD $500,001 - $1 million

 

life Sign Below

0 $1,000,001 - $10 million

O $10,000,001 - $50 million
D1 $50,000,001 - $100 million
DC $100,000,001 - $500 million

DF $500,000,001 - $1 billion

O $1,000,000,001 - $10 billion
O1 $10,000,000,001 - $50 billion
CO More than $50 billion

 

 

 

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,

United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this

 

“incurred by an

document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,

Guar, and aS ath GH

an Garcia Vasquez ~

Signature of Debtor 1 Signature of Debtor 2

Executedon July 3, 2019 Executedon July 3, 2019

 

MM/DD/YYYY MM /DD/YYYY

Case: 19-41545 Doc#i1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 6 of 47

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

- Me Melgoza a squez /

page 6
7/03/19 12:55PM

Debtor1 Juan Garcia Vasquez

 

 

Debtor2 Margarita Melgoza Vasquez _ Case number (ifknown) __ —
For your attorney, if you are |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
represented by one under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter

for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. §
If you are not represented by 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information
an attorney, you do not need _ in the schedules filed with the petition is incorrect.
to file this page.

_ _ Date July 3, 2019 _

Signature of Attorney for Debtor MM / DD / YYYY

 

 

Printed name

 

Firm name

 

Number, Street, City, State & ZIP Code

Contact phone Email address

 

 

Bar number & State

 

Case: 19-41545 Doc#1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 7 of 47
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
7/03/19 12:55PM

Debtor1 Juan Garcia Vasquez

Debtor2 Margarita Melgoza Vasquez = Case number (if known)

 

 

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to
pay a particular debt outside of your bankruptcy, you must list that debt in your schedules. {f you do not list a debt, the
debt may not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the
property. The judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited
to determine if debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be
fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
C1 No
Hl Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?
C1 No

Hf Ves

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
OONo
I Yes Name of Person Martha L. Barrera-Chavez

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. | have read and understood
this notice, and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if | do

2 properly han case. ° we
Juan Garcia Vasquez Z ee A ; ey es pat as re

 

 

Signature of Debtor 1 Signature of Debtor 2

Date July 3, 2019 Date July 3, 2019
MM / DD / YYYY MM /DD/YYYY

Contact phone (510) 407-7472 Contact phone

Cell phone (510) 407-7472 Gell phone 7

Emailaddress ______ Email address

 

 

 

Case: 19-41545 Doc#1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 8 of 47

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 8
7/03/19 12:55PM

Fill in this information to identify your case:

Debtor 1 Juan Garcia Vasquez
First Name Middle Name Last Name

Debtor 2 Margarita Melgoza Vasquez _

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF CALIFORNIA

 

Case number
(if known) 1 Check if this is an

amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct ;
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B..........::c:csscserreeeecnsesetectenerseestesensenteresseeessaeeesesensesessesesseseseeseees $ 743,850.00
1b. Copy line 62, Total personal property, from Schedule A/Bo.......cccceseessssessenseseseeseeeessceesceeseeeeesneeeeesseseseuesnuueeeseess $ 35,198.82
1c. Copy line 63, Total of all property on Schedule A/B.......:cccceccscsesccecsscesenecsecseceecaesessaesesensatsesensaenseneasasesseaevaseneraees $ 779,048.82

Summarize Your Liabilities

 

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 269,200.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.........:ccccceececeteeseee $ 7
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] Of SCHEQUIE E/Fuc..cessssseeeeseeseses $ 7,774.00
|
Your total liabilities | $ 276,974.00
Summarize Your Income and Expenses =
4. Schedule I: Your Income (Official Form 1061) 4845.0
Copy your combined monthly income from line 12 Of SCHEQUIE Hecisccccecsesessetsssetsscesrcescscuecseuecsesetessstessstesusseesescessecesses $ 20K. 1
5. Schedule J: Your Expenses (Official Form 106J) 077
Copy your monthly expenses from line 22c Of SCHECUIE U.....ccsccessecesscessetsessesecssssssssssesesesssessusessseasenteneees $ 3; -00°

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
O_ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

@ Yes
7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

O Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Officiat Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Software Copyright (c) 1996-2016 Best_Case, LLC - best . 7 t krupt
Case: 19-41545 Doc# 1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page Sora7
7/03/18 12:55PM

Debtor1 Juan Garcia Vasquez .
Debtor2 Margarita Melgoza Vasquez Case number (ifknown)

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

 

 

9. Copy the following special categories of claims from Part 4, IIne 6 of Schedule E/F:

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00_
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as 0.00
priority claims. (Copy line 6g.) taal
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certaln Statistical Information page 2 of 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com af Case Bankruptcy
Case: 19-41545, Doc# 1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 10 of 4/
7103/19 12:55PM

Fill in this information to identify your case and this filing:

Debtor 1 Juan Garcia Vasquez
First Name Middle Name Last Name

 

Debtor 2 Margarita Melgoza Vasquez

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF CALIFORNIA

 

Case number Ol Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

 

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think
it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

eee Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

D1 No. Go to Part 2.
Hl Yes. Where is the property?

 

 

1.1 What is the property? Check all that apply
— Jamie Way I Single-family home Do not deduct secured claims or exemptions. Put the
treet address, if available, or other description Duol Iti-unit buildi amount of any secured claims on Schedule D:
O eupiex or munrant building Creditors Who Have Claims Secured by Property.
Oo Condominium or cooperative
1 Manufactured or mobile home
Current value of the Current value of the
Hayward CA 94541-0000 O Land entire property? portion you own?
City State ZIP Code C1 Investment property $743,850.00 $743,850.00
U1 Timeshare Describe the nature of your ownership interest
C] other (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
0 Debtor 1 only Joint tenant
Alameda CO Debtor 2 onty
County D
ME Debtor 1 and Debtor 2 only Check if this is community property
C Atleast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

3 bedrooms, 3 baths, 2035 square feet

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here => $743,850.00

Describe Your Vehicles -

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com st Case Bankruptcy
Case: 19-41545 Doc#1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 11 of 47
7/03/19 12:55PM

Debtor1 Juan Garcia Vasquez
Debtor 2 Margarita Melgoza Vasquez Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

OO No
B Yes
. . . Do not deduct secured claims or exemptions. Put
3.1 Make: GMC Who has an interest in the property? Check one tha amount Gany-sethtad clams cn’senectielD:
Model: Sierra Hl Debior 4 only Creditors Who Have Claims Secured by Property.
Year: 2009 C1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 150000 CD Debtor 4 and Debtor 2 only entire property? portion you own?
Other information: C1 At least one of the debtors and another
Location: 3326 Jamie Way,
Hayward CA 94541 i Check if this is community property $1 1 ,596.00 $1 1 ,596.00
(see instructions)
. : . Do not deduct secured claims or exemptions. Put
3.2 Make: Henida Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model: Pilot 0 Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2013 Debtor 2 only Current value of the Current value of the
Approximate mileage: ___ 104000 CZ Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: CZ Atleast one of the debtors and another
Location: 3326 Jamie Way,
Hayward CA 94541 BB Check if this is community property $1 4,757.00 $1 4,757.00
(see instructions)

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for $26,353.00
pages you have attached for Part 2. Write that number here e> yp CSS

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
CO No

Ml Yes. Describe...

Furniture and Appliances
Location: 3326 Jamie Way, Hayward CA 94541 $5,000.00

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
ONo

Hl Yes. Describe...

 

Four (4) television sets with DVD / Blue Ray players
Location: 3326 Jamie Way, Hayward CA 94541 - $1,000.00

 

 

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c} 1996-2016 Best Case, LLC - www.bestease.c

Case: 19-41545 Doc#1. Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 12 of 47

st Case Bankruptcy
7/03/19 12:55PM

Debtor1 Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez : Case number (if known)

8. Collectibles of value ; /
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles
BNo
Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musical instruments
No
OD Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

li No
Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

OO No
Hl Yes. Describe...

 

Clothing
Location: 3326 Jamie Way, Hayward CA 94541 / $1,000.00

 

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

No
H@ Yes. Describe...

 

 

 

 

 

Wedding rings and assorted jewelry
Location: 3326 Jamie Way, Hayward CA 94541 $1,500.00
13. Non-farm animals /
Examples: Dogs, cats, birds, horses

H No
Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not list
MNo
CO Yes. Give specific information.....

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here $8,500.00

 

(Gee Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

ONo
MS ooo ecececcsescssessesssssessssssncssvsusevcnsesusnsoucracavenysuasvansausnevaveavsavesveneavenevaesavecvens

Cash $100.00

 

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2016 Besi Case, LLC - www.bestcase.com

ase: 19-41545' Doc# 1. Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page130r47
7/03/19 12:55PM

Debtor1 Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez Case number (if known) _

 

17. Deposits of money ;
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

Mi Yes Institution name:

Bank of America Adv Tiered Interest
17.1. Checking Checking [ Acct # XXXX XXXX 5508] $245.82

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No
O Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
and joint venture

HNo

0 Yes. Give specific information about them.............00+
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Hi No
CO Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: |nterests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

HiNo

O Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

No
LD YES. cecceeteeeeeeeee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
MI No
CO Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

HNo
DD Yes...eeecccee Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
HNo
0 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

HNo
O Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HI No
C1 Yes. Give specific information about them...

Money or property owed to you? Current value of the

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com

ase: 19-41545° Doc# 1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 140h470"™
7103/19 12:55PM

Debtor1 Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez Case number (if known) ee

portion you own?
Do not deduct secured
claims or exemptions.

 

28. Tax refunds owed to you
HNo
O Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No
C1 Yes. Give specific information......

30. Other amounts someone owes you ; ; ;
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

Mi No
0 Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

i No

CO Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.
HINo
0 Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

i No
OC Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
HI No
Yes. Describe each claim.........

35. Any financial assets you did not already list
Hi No
0 Yes. Give specific information..

|

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here snsssssussusessussuasscsubesustvsssuensees oa $345.82 |

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
Bl No. Go to Part 6.
CO Yes. Go to line 38.

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
I No. Go to Part 7.

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) J 996-2016 Best Case, LLC - www.bestcase,

ase. 19-41545" Doc# | Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 15 6Pa7nrnr”
7103/19 12:55PM

Debtor1 Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez Case number (if known)

 

0 Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

HNo
C Yes. Give specific information.........

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .........0+ dibastaverenanenss $0.00 |
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 sin ae aio cc cca ee Daa sa Sv Ra Vaud Guba dana aN ___ $743,850.00
56. Part 2: Total vehicles, line 5 $26,353.00
57. Part 3: Total personal and household items, line 15 $8,500.00.
58. Part 4: Total financial assets, line 36 $345.82
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00
62. Total personal property. Add lines 56 through 61... $35,198.82 | Copy personal property total ; $35,198.82

63. Total of all property on Schedule A/B. Add line 55 + line 62 $779,048.82

Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) i 996-2016 Best Cas:

ase: 19-41545°"" boc# tT” Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 16 6Pa7""r
7/03/19 12:55PM

 

Fill in this information to identify your case:

 

Debtor 1 Juan Garcia Vasquez

First Name Middle Name Last Name
Debtor 2 Margarita Melgoza Vasquez _ _
(Spouse if, filing) First Name _ Middle Name Last Name

United States Bankruptcy Court for the: . NORTHERN DISTRICT OF CALIFORNIA

Case number
(if known) O Check if this is an

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing So is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

[GENE Identify the Property You Claim as Exempt _
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

 

lll You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
3326 Jamie Way Hayward, CA 94541 $743,850.00 $175,000.00 ©-C.P. § 704.730
Alameda County , a
3 bedrooms, 3 baths, 2035 square Cl 100% of fair market value, up to
feet any applicable statutory limit

Line from Schedule A/B: 1.1

 

 

 

 

 

 

 

2009 GMC Sierra 150000 miles 11 9.900.00  ©-C.P. § 704.010
Location: 3326 Jamie Way, Hayward $11,506.00, 82,000.00
CA 94541 O 100% of fair market value, up to
Line from Schedule A/B: 3.1 any applicable statutory limit
Furniture and Appliances 5,000.00 ©-C.P. § 704.020
Location: 3326 Jamie Way, Hayward eens: 000.00. : pa a 95,000.00
CA 94541 O 400% of fair market value, up to
Line from Schedule A/B: 6.1 any applicable statutory limit
Four (4) television sets with DVD / $1,000.00 mi $1,000.00 ©-C.P. § 704.020
Blue Ray players ———— eS
Location: 3326 Jamie Way, Hayward O 100% of fair market value, up to
CA 94541 any applicable statutory limit
Line from Schedule A/B: 7.1
Clothing C.C.P. § 704.020
Location: 3326 Jamie Way, Hayward __ $1,000.00 $1,000.00
CA 94541 O 100% of fair market value, up to
Line from Schedule A/B: 11.1 any applicable statutory limit
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

Software Copyright (c) 1996

ase. 19-4545" Doc# Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 17 6f4a7 "rr
7/08/19 12:65PM

Debtor1 Juan Garcla Vasquez

 

Debtor2 Margarita Melgoza Vasquez Case number (If known)
Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule 4/B that lists this property portion you own
Copy the value from Check only ene box for each exemption.
Schedule A/B
Wedding rings and assorted Jewelry 1,500.00 wi $1,500.00 ©-C.P. § 704.040
Location: 3326 Jamie Way, Hayward __ $1,500.00. —— -- ——
CA 94541 C 100% of fair market value, up to
Line from Schedule A/B: 12.1 any applicable statutory limit

 

 

 

3. Are you claiming a homestead exemption of more than $155,675?
(Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.)

[] No
fj Yes. Did you acquire the property covered by the exemption within 1,215 days before you flled this case?
@ No
O Yes
Official Form 106C Schedule C: The Property You Clalm as Exempt page 2 of 2

see EASE. TOA PEAS HOCH LT Filled: 07/05/19 Entered: 07/05/19 11:57:44 Page 18 6R ayer
7/03/19 12:55PM

Fill in this information to identify your case:

 

 

Debtor 1 Juan Garcia Vasquez

First Name Middle Name Last Name
Debtor 2 Margarita Melgoza Vasquez __
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF CALIFORNIA

Case number
(if known)

- OO Check if this is an
amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).

12/15

1. Do any creditors have claims secured by your property?
0 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

i Yes. Fill in all of the information below.
List All Secured Claims

 

 

 

 

 

 

 

 

 

. ce . Column A Column B Column C
2. List all secured clalms. If a creditor has more than one secured claim, list the creditor separately for
each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much Amount of claim Value of collateral Unsecured
as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim If any
| 2.1_| Banco Popular Describe the property that secures the claim: $87,052.00 $743,850.00 $0.00
Creditor's Name 3326 Jamie Way Hayward, CA 94541
Alameda County
3 bedrooms, 3 baths, 2035 square
feet
P. O. Box 362708 eo 7 the date you file, the claim is: Check all that
San Juan, PR 00936 CI contingent
Number, Street, City, State & Zip Code oO Unliquidated
D Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C Debtor 1 only Hl An agreement you made (such as mortgage or secured
CO Debtor 2 only car loan)
I Debtor 1 and Debtor 2 only Oo Statutory lien (such as tax lien, mechanic's lien)
CO Atleast one of the debtors and another O Judgment lien from a lawsuit
I Check if this claim relates to a I Other (including a right to offset) Home Equity Line _ =
community debt
Date debt was incurred 12/07/07 Last 4 digits of account number 2840
9.9 | Gateway Savings and
“ | Loan Describe the property that secures the claim: $182,1 48.00 $743,850.00 $0.00
CredifonsiNvame 3326 Jamie Way Hayward, CA 94541
Alameda County
3 bedrooms, 3 baths, 2035 square
feet ee
3557 Geary Blvd ae the date you file, the claim is: Check all that
San Francisco, CA 94118 _ D1 Contingent
Number, Street, City, State & Zip Code oO Unliquidated
O Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
C1 Debtor 1 only Ml An agreement you made (such as mortgage or secured
C1 Debtor 2 only car loan)
Wi bebtor 1 and Debtor 2 only Oo Statutory lien (such as tax lien, mechanic's lien)
D Atleast one of the debtors and another ©) Judgment lien from a lawsuit
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

se ESO TOTS AS “DOCH LT Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 19 Raye ener
7/03/19 12:55PM

 

 

 

 

 

Debtor1 Juan Garcia Vasquez Case number (it know)
First Name Middle Name Last Name
Debtor2 Margarita Melgoza Vasquez
First Name Middle Name Last Name
I Check if this claim relates to a BH other (including a right to offset) Deed of Trust
community debt
Date debt was incurred 12/15/2004 Last 4 digits of account number 3323
Add the dollar value of your entries in Column A on this page. Write that number here: $269,200.00
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $269,200.00

 

 

[EEN List Others to Be Notified for a Debt That You Already Listed _

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
do not fill out or submit this page.

| | Name Address
-NONE- On which line in Part 1 did you enter the creditor?

Last 4 digits of account number

 

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

mee Rae: TOA ISAS DSC T Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 20 dfayew"
7103/19 12:55PM

Fill in this information to identify your case:

 

 

 

Debtor 1 Juan Garcia Vasquez —

First Name Middle Name Last Name
Debtor 2 Margarita Melgoza Vasquez
{Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF CALIFORNIA

 

Case number
(if known) OO Check if this is an

amended filing

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).

[GEER List All of Your PRIORITY Unsecured Claims _

1. Do any creditors have priority unsecured claims against you?
I No. Go to Part 2.

D Yes.
[GET List All of Your NONPRIORITY Unsecured Claims __
3. Do any creditors have nonpriority unsecured claims against you?

0 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
BH ves,
4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured

claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one
creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.

 

 

Total clalm
| 4A ] Alliance One Receivable Last 4 digits of account number 3559 $515.00
Nonpriority Creditor's Name
P. O. Box 2449 When was the debt incurred? 07/21/2015
Gig Harbor, WA 98335-4449
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
O Debtor 1 onty D1 Contingent
O Debtor 2 only CO unliquidated
Ml Debtor 1 and Debtor 2 only O Disputed .
Type of NONPRIORITY unsecured claim:
C1 Atleast one of the debtors and another
CD Student loans
Mi Check if this claim is fora community debt D2 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
I No OC Debts to pension or profit-sharing plans, and other similar debts
= _ Duplicate claim / collection for Alameda
O ves Other. Specify Medical Center Highland Campus
Official Form 106 &/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 6

me Uae: LOFTS IS OCH TY Filed: 07/05/19 Entered: 67705/19 11:57:44 Page 21 éParenr>
7103/19 12:55PM

Debtor 1 Juan Garcia Vasquez

Debtor 2 Margarita Melgoza Vasquez __ Case number (it know)
|4.2 | Alliance One Receivable Last 4 digits of account number 3559 _ $116.00
7 Nonpriority Creditor's Name
P, O. Box 2449 When was the debt incurred? 07/21/2015
Gig Harbor, WA 98335-4449
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who incurred the debt? Check one.

CO Debtor 4 only D1 Contingent

0 unliquidated

DO Disputed
Type of NONPRIORITY unsecured claim:

C1 Student loans
HH Check if this claim is fora communitydebt =] Obligations arising out of a separation agreement or divorce that you did not

I Debtor 2 only
C1 Debtor 1 and Debtor 2 only
C1 At least one of the debtors and another

 

 

 

 

 

Is the claim subject to offset? report as priority claims
BE No O Debts to pension or profit-sharing plans, and other similar debts
_ Duplicate claim / collection for Alameda
Cl Yes Ml Other. Specify Medical Center Highland Campus
4.3 Credence Resource Management _ Last 4 digits of accountnumber 3922 _ $1,694.00
Nonpriority Creditor's Name
P. O. Box 2300 When was the debt incurred? 10/18/2016
Southgate, MI 48195
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D Debtor 1 only C1 Contingent

CD unliquidated

D Disputed
Type of NONPRIORITY unsecured claim:

CO Student loans
MI Check if this ciaim is fora community debt [] Obligations arising out of a separation agreement or divorce that you did not

D1 Debtor 2 only
WB Debtor 1 and Debtor 2 only

CD At teast one of the debtors and another

 

 

 

Is the claim subject to offset? report as priority claims
i No O Debts to pension or profit-sharing plans, and other similar debts
Duplicate claim / collection for AT & T
0 Yes BF other. Specify Mobility _
44 | DSNB / Macy's Last 4 digits of account number 4405 $251.00
~ Nonpriority Creditors Name
P. O. Box 8218 When was the debt incurred? 04/24/2009
Monroe, OH 45050
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who incurred the debt? Check one.
O Contingent

D Unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

CO Student loans
I Check if this claim is fora communitydebt =] Obligations arising out of a separation agreement or divorce that you did not

Wl Debtor 1 only
D1 Debtor 2 only
C1 Debtor 1 and Debtor 2 only

CO At least one of the debtors and another

 

 

Is the claim subject to offset? report as priority claims
Bi No C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify Credit card purchases
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 6

see oe TO-d 545" DOCH tT” Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 22 dfsze emery
Debtor 1 Juan Garcia Vasquez
Debtor 2 Margarita Melgoza Vasquez

 

 

7103/19 12:55PM

Case number (if know)

 

 

 

 

 

 

 

 

4.5 DSNB / Macy's Last 4 digits of accountnumber 0682 $412.00,
Nonpriority Creditor's Name
P. O. Box 8218 When was the debt incurred? 04/24/2009
Monroe, OH 45050
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. Oo
i t
B Debtor 1 only Comnngen
DO unliquidated
D Debtor 2 only
C1 Debtor 1 and Debtor 2 on! 01 Disputed
Sion t and Pebior < only Type of NONPRIORITY unsecured claim:
C1 At least one of the debtors and another CO student loans
I Check if this claim is fora community debt = [] Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
BNno CZ Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specity Credit card purchases
la | First Premier Bank Last 4 digits of accountnumber 1993 $875.00
Nonpriority Creditor's Name
3820 North Louise Avenue When was the debt incurred? 10/31/10 __
Sioux Falls, SD 57107
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D Debtor 1 only C1 Contingent
oO a .
Debtor 2 only O Unliquidated
Disputed
C1 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(1 At least one of the debtors and another
CZ Student loans
Ill Check if this claim is for a community debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No D1 Debts to pension or profit-sharing plans, and other similar debts
O Yes WH other. Specity Credit card purchases
| 47 HP Sears Last 4 digits of account number 0066 $295.00
Nonpriority Creditor's Name
P. O. Box 2307 When was the debt incurred? 07/16/2018 _
Bakersfield, CA 93303
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only D1 Contingent
BI Debtor 2 only 5 Unliquidated
Disputed
1 Debtor 1 and Debtor 2 on!
Oo and) Webieueionly Type of NONPRIORITY unsecured claim:
At least one of the debtors and another CO Student loans
MH Check if this claim is fora communitydebt =] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno CZ Debts to pension or profit-sharing plans, and other similar debts
a __ Duplicate claim / collection for Western
O Yes Other. Specify Dental Services, Incl.
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 6

se ESE: LOA TEAS “DSC T Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 23 Bfgp ensue
Debtor1 Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez

se

[as |

7/03/19 12:55PM

Case number (if know)

 

 

 

 

[410 |

 

 

Official Form 106 E/F

 

 

Merrick Bank Last 4 digits of account number 0450 $719.00
~ Nonpriority Creditor’s Name
P. O. Box 9201 When was the debt incurred? 12/01/2015
Old Bethpage, NY 11804
Number Street City State ZIp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only O Contingent
I Debtor 2 only 5 Unliquidated
Disputed
5 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
At least one of the debtors and another CO student loans
I Check if this claim is fora community debt =] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No CZ Debts to pension or profit-sharing plans, and other similar debts
0 Yes other. Specity Credit card purchases
Nationwide Reconveyance, LLC _ Last 4 digits of account number 52CA $0.00
Nonpriority Creditor's Name
5677 Oberlin Drive When was the debtincurred? = 12/19/2007
Suite 210
San Diego, CA 92121
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only C1 Contingent
C1 pebtor 2 only D0 unliquidated
IM Debtor 1 and Debtor 2 onl C1 Disputed
o y Type of NONPRIORITY unsecured claim:
At least one of the debtors and another CO student loans
IM Check if this claim is fora communitydebt [] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hi No LD Debts to pension or profit-sharing plans, and other similar debts
0 Yes i other. Specify Trustee in a Trustee Sale
Portfolio Recovery Last 4 digits of accountnumber 6008 $423.00
Nonpriority Creditor's Name
120 Corporate Blvd When was the debt incurred? 05/20/2013
Suite 100
Norfolk, VA 23502
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
DO Debtor 1 only C1 Contingent
C1 Debtor 2 only OD unliquidated
BB Debtor 1 and Debtor 2 only C1 Disputed .
Type of NONPRIORITY unsecured claim:
DO Atleast one of the debtors and another
CZ Student loans
ll Check if this claim is fora community debt = .[] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CI Debts to pension or profit-sharing plans, and other similar debts
Duplicate claim / collection for GE Capital
0 Yes I Other. Specify Retail Bank 7
Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 6

se ESE: 19-4 15AS" DOCH LT Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 24 6f4yeeemrry
Debtor 1 Juan Garcia Vasquez
Debtor 2 Margarita Melgoza Vasquez

fa

|4.12|

Portfolio Recovery
Nonpriority Creditor's Name
120 Corporate Blvd
Suite 100

Norfolk, VA 23502

 

Number Street City State Zlp Code
Who incurred the debt? Check one.

O Debtor 1 only
HH Debtor 2 only
CD) Debtor 1 and Debtor 2 only

D1 At least one of the debtors and another

I Check if this claim is for a community debt
Is the claim subject to offset?

IB No

D Yes

SYNCB / JC Penney

 

Nonpriority Creditor's Name
P. O. Box 965007

Orlando, FL 32896-5007
Number Street City State Zlp Code

Who incurred the debt? Check one.
OD Debtor 4 only

 

I Debtor 2 only
DC Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

Il Check if this claim is for a community debt
Is the claim subject to offset?

HNo
DO Yes

7/03/19 12:55PM

Case number (if know)

 

Last 4 digits of accountnumber 6784 $2,222.00
When was the debt incurred? 09/21/2016
As of the date you file, the claim is: Check all that apply
oD Contingent
D2 unliquidated
D Disputed
Type of NONPRIORITY unsecured claim:
D student loans
| Obligations arising out of a separation agreement or divorce that you did not
report as priority claims
D Debts to pension or profit-sharing plans, and other similar debts
__ Duplicate claim / collection for Capital One
Il other. Specify Bank USA, N. A. _
Last 4 digits of accountnumber 0984 $252.00

When was the debt incurred?

04/28/2013
As of the date you file, the claim is: Check all that apply

O Contingent
0 unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

O Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CO Debts to pension or profit-sharing plans, and other similar debts

HH other. Specify Credit card purchases

 

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

-NONE-

Add the Amounts for Each Type of Unsecured Claim

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one):

Part 1: Creditors with Priority Unsecured Claims
Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

 

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each type
of unsecured claim.

 

Total claim
6a. Domestic support obligations 6a. $ 0.00
Tota! claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6f. $ 0.00
Total claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that you 6g. $

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Sofas COR Ie HOR TS TSS Hea Piled: 07/05/19 Entered: 07/05/19 11:57:44

Page 5 of 6

Page 25 dtpesmne
7/03/19 12:55PM

Debtor 1 Juan Garcia Vasquez

 

 

Debtor2 Margarita Melgoza Vasquez _ Case number (if know)
did not report as priority claims 0.00
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add ail other nonpriority unsecured claims. Write that amount here. 6i. $ 7,774.00 ;
6). Total. Add lines 6f through 6i. gj. $ 7,774.00
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 6

see oe: 19-41 545" DOCH Eelled: 07/05/19 Entered: 07/05/19 11:57:44 Page 26 dfarrn
7/03/19 12:55PM

Fill in this information to identify your case:

Debtor 1 Juan Garcia Vasquez ee
First Name Middie Name Last Name

Debtor 2 Margarita Melgoza Vasquez

(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF CALIFORNIA

Case number
(if known) O Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
I No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
O1 Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
= Name, Number, Street, City, State and ZIP Code
2.1
Name
Number Street
City State ZIP Code _
2.2
Name
Number Street
City ___ State ZIP Code _
2.3
Name
Number Street
City _ State ZIP Code
240
Name
Number Street
City State ZIP Code =
2.5 —
Name - 7
Number Street
City State ZIP Code _ _
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

se Se! FST IE IS “HOCEL™ Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 27 6rayve een
7/03/19 12:55PM

 

Fill in this information to identify your case:

 

Debtor 1 Juan Garcia Vasquez

First Name Middle Name Last Name
Debtor 2 Margarita Melgoza Vasquez
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF CALIFORNIA

 

Case number
(if known) 1 Check if this is an

amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

I No
O Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

0 No. Go to line 3.
il Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

CI No
BE Yes,

In which community state or territory did you live? -NONE- . Fill in the name and current address of that person.

Name of your spouse, former spouse, or legal equivalent
Number, Street, City, State & Zip Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to
fill out Column 2.

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
Sn a C Schedule D, line
Name C] Schedule E/F, line
C1 Schedule G, line
Number Street
City State ZIP Code
[3.2 | C)Schedule D, line
oe CO) Schedule E/F, line
O Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

see ee: 10-41545 DOCH tT Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 28 BFrAiy? Banner
7/03/19 12:55PM

 

Fill in this information to identif

Debtor 1 Juan Garcia Vasquez
Debtor 2 Margarita Melgoza Vasquez
(Spouse, if filing)

United States Bankruptcy Court for the: NORTHERN DISTRICT OF CALIFORNIA

 

Case number Check if this is:
(It known) O An amended filing

————— | SCD A supplement showing postpetition chapter
13 income as of the following date:

Official Form 1061 MMTDD/YYYY
Schedule |: Your Income 1245

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

 

 

 

[SEEM Describe Employment = =
1. Fill in your employment it
information. Debtor 1 Debtor 2 or non-filing spouse
lf you have more than one job, C1 Employed Hi Employed
attach a separate page with Employment status =
information about additional Not employed C1 Not employed
employers. : ;
oa Occupation Disabled General Laborer
Include part-time, seasonal, or '
self-employed work. Employer's name ____Frank Crum

 

Occupation may include student Employer's address

el ; 100 S. Missouri Avenue
or homemaker, if it applies.

Clearwater, FL 33756

How long employed there? 2 years

[GEE Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

List monthly gross wages, salary, and commissions (before all payroll

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ _ 0.00 $ 2,461.68
3. Estimate and list monthly overtime pay. 3. +8) 0.00 +4 0.00
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 0.00 | | $ 2,461.68

Official FottelG@: 19-41545 Doc#1 Filed: 07/05/1Sthedileti@oe@ctnéomg05/19 11:57:44 Page 29 of 47 page!
7/03/19 12:55PM

Debtor1 Juan Garcia Vasquez

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Margarita Melgoza Vasquez Case number (if known)
For Debtor 1 For Debtor 2 or
{ _ _hon-filing spouse _
Copy line 4 here : - =  =6 $000 FS 2,461.68
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. §$ 0.00 «$ 216.67
5b. Mandatory contributions for retirement plans 5b. § 0.00 $ 0.00
5c. Voluntary contributions for retirement plans 5c. § 0.00 $ 0.00
5d. Required repayments of retirement fund loans 5d. § 0.00 $ 0.00
5e. Insurance 5e. $ 0.00 $ 0.00
5f. Domestic support obligations 5f. § 0.00 $ 0.00
5g. Union dues 5g. $ 0.00 §$ 0.00
5h. Other deductions. Specify: Bh.t 9) 0.00 +$ 0.00,
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6. 6 0.00 $ 216.67
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. § 0.00 $ 2,245.01
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. §$ 0.00 $ 0.00
8b. Interest and dividends 8b. §$ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. §$ 0.00 §& 0.00
8d. Unemployment compensation 8d. $ 0.00 $ 0.00
8e. Social Security 8e. §$ 0.00 $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: = Fg 0.00 $ 0.00
8g. Pension or retirement income 8g. $ 0.00 §$ 0.00
8h. Other monthly income. Specify: Assistance from adult son 8h.+ $ 2,600.00 + $ 0.00
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. |$ _ 2,600.00} |$ 0.00
10. Calculate monthly income. Add line 7 + line 9. 10. | $ 2,600.00

 

 

 

+/$ 2,245.01 - $ 4,845.01

 

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. 4$ 0.00

 

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies 12.) $ 4,845.01,

‘Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

a No, -
O Yes. Explain: [|

 

 

Official Fatt: 19-41545 Doc#i1 Filed: 07/05/1Sthedtlettapedinéomé¢05/19 11:57:44 Page 30 of 47 page2
7/03/19 12:55PM

Fill in this information to identify your case:

Debtor 1 Juan Garcia Vasquez Check if this is:
O Anamended filing
Debtor 2 Margarita Melgoza Vasquez OV Asupplement showing posipetition chapter

13 expenses as of the following date:

(Spouse, if filing)

United States Bankruptcy Court for the: NORTHERN DISTRICT OF CALIFORNIA MM /DD/YYYY

Case number
(If known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

in Describe Your Household
1. Is this a joint case?
0 No. Go to tine 2.
ll Yes. Does Debtor 2 live in a separate household?

No
(Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

2. Do you have dependents? [] No

 

Do not list Debtor 1 Yes, Fill out this information for Dependents relationship to Dependent’s Does dependent
and Debtor 2. each dependent.............. Debtor 1 or Debtor 2 age live with you?
SaaS SS ESS SS
Do not state the 1 No
dependents names. Son 15 years BB Yes
ONo
Son (FTS) 18 years Yes
ONo
O Yes
ONo
OC Yes
3. Do your expenses include HINo

expenses of people other than
yourself and your dependents?

nna Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

DC Yes

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule |: Your Income

(Official Form 1061.) Your expenses
(te EE]

4. The rental or home ownership expenses for your residence. Include first mortgage

 

payments and any rent for the ground or lot. 4$ 1,442.00

If not included in line 4:

4a. Real estate taxes 4a. $ 300.00

4b. Property, homeowner’s, or renter’s insurance 4b. $ 100.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00

4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. § 0.00

sence Corte. 19-41545 Doc#1 Filed: oF POETS™ SULEHe%7/05/19 11:57:44 Page 31 of 47 PAs"
7103/19 12:55PM

Debtori1 Juan Garcia Vasquez

 

 

 

 

 

 

 

Debtor2 Margarita Melgoza Vasquez ae Case number (if known)
6. Utilities:

6a. Electricity, heat, natural gas 6a S$ 100.00

6b. Water, sewer, garbage collection 6b. $ 100.00

6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 0.00

6d. Other. Specify: Metro PCS cellular phone 6d. $ 50.00

Xfinity 3-play (phone / cable / Internet) _ $ 100.00

7. Food and housekeeping supplies 7 $ 400.00
8. Childcare and children’s education costs 8 S$ 0.00
9. Clothing, laundry, and dry cleaning 9% $ 60.00
10. Personal care products and services 10. $ 50.00
11. Medical and dental expenses 11. $ 40.00
12. Transportation. Include gas, maintenance, bus or train fare.

Do nor include car payments, 12. $ _ 100.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 25.00
14. Charitable contributions and religious donations 14. $ 25.00
15. Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a. $ 35.00

15b. Health insurance 15b. $ _ 50.00

15c. Vehicle insurance 15c. $ _ 100.00

15d. Other insurance. Specify: _ 16d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: «16. 0.00
17. Installment or lease payments:

17a. Car payments for Vehicle 4 17a. $ 0.00

17b. Car payments for Vehicle 2 17b. $ 0.00

17c. Other. Specify: 7c $ 0.00

17d. Other. Specify: _ 17d. §$ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule |, Your Income (Official Form 1061). 18. $ _ ___0.00
19. Other paymenis you make to support others who do not live with you. $ 0.00

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a. $ 0.00

20b. Real estate taxes 20b. $ 0.00

20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00

20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00

20e. Homeowner's association or condominium dues 20e. $ _ 0.00
21. Other: Specify: 21. +8 0.00
22. Calculate your monthly expenses

22a. Add lines 4 through 21. $ 3,077.00.

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses. $ 3,077.00
23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ _ 4,845.01

23b. Copy your monthly expenses from line 22c above. 23b. -$ 3,077.00

23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. ” 23. |$ 1,768.01

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?

No. —
O Yes. Explain here:

 

OMe ese. 19-41545 Doc#1 Filed: oACBPLE 2 EMER 8¥/05/19 11:57:44 Page 32 of 47 39°?
7/03/19 12:55PM

Fill in this information to identify your case:

 

 

Debtor 1 Juan Garcia Vasquez =

First Name Middle Name Last Name
Debtor 2 Margarita Melgoza Vasquez _
(Spouse if, tiling) First Name Middle Name Last Name

United States Bankruptcy Court for the: | NORTHERN DISTRICT OF CALIFORNIA

 

Case number
(if known) O Check if this is an

amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

|e | Sign Below

 

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Ol No

HM Yes. Name ofperson Martha L. Barrera-Chavez Attach Bankruptcy Petition Preparer’s Notice,
. Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true Ane,
Juan Garcia Vasquez Marg. elgoza Vasqde

 

 

Signature of Debtor 7 Signature of Debtor 2
Date July 3, 2019 Date July 3, 2019
Official Form 106Dec Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2016 Best Case, LLC - www.besicase.com Best Case Bankruptcy

Case: 19-41545 Doc#1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 33 of 47
7103/19 12:55PM

Fill in thts information to identify your case:

 

 

 

Debtor 1 Juan Garcia Vasquez _
First Name Middle Name Last Name

Debtor 2 Margarita Melgoza Vasquez

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF CALIFORNIA

 

Case number
(if known) O Check if this is an

amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

[GENESEE Give Details About Your Marital Status and Where You Lived Before _

1. What is your current marital status?

 

 

Married
Ol Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

HM No

O Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

O No
Mi Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

O No
M Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until [] Wages, commissions, $0.00 Mf wages, commissions, $15,400.00
the date you filed for bankruptcy: bonuses, tips bonuses, tips
CZ Operating a business CO Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

me OR ESE! TEATS AS DOCH TY” Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 34 bf47 er
Debtor 1

Juan Garcia Vasquez

Debtor2 Margarita Melgoza Vasquez

For last calendar year:
(January 1 to December 31, 2018 )

Debtor 1

Sources of income
Check all that apply.

oO Wages, commissions,
bonuses, tips

0 Operating a business

Case number (if known)

Gross income
(before deductions and
exclusions)

$0.00

 

For the calendar year before that:

(January 1 to December 31, 2017 )

C1 Wages, commissions,

$0.00

Debtor 2

Sources of income
Check all that apply.

Hl Wages, commissions,
bonuses, tips

0 Operating a business

i Wages, commissions,

7/03/19 12:55PM

Gross income
(before deductions
and exclusions)

$26,400.00

$6,600.00

bonuses, tips bonuses, tips

C1] Operating a business CO Operating a business

 

Did you receive any other income during this year or the two previous calendar years?

Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

M No

O Yes. Fill in the details.

Debtor 2
Sources of income
Describe below.

Debtor 1
Sources of income
Describe below..

Gross income
(before deductions
and exclusions)

Gross income
(before deductions and
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6.

Official Form 107

Software Copyright (c) 19!
ase:

O No.

 

Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,225* or more?
C1 No. Go to line 7.
O Yes List below each creditor to whom you paid a total of $6,225* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do

not include payments to an attorney for this bankruptcy case.
* Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.

M@ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

O No.
MM Yes

Go to line 7.

List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
an attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe

Gateway Savings and Loan 05/01/2019, $1,442.00 $182,148.00 Ml Mortgage

3557 Geary Blvd 06/01/2019, Ol car

San Francisco, CA 94118 07/01/2019

O) Credit Card

CO Loan Repayment

CO Suppliers or vendors
0 Other__

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

16-415 45" DOCH Tt” Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 35 6fa7 =r
7103/19 12:55PM

Debtor1 Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez_ Case number (if known)

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,

including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child
support and alimony.

H No

O Yes. List all payments to an insider

Insider's Name and Address Dates of payment Total amount Amount you _- Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?

Include payments on debts guaranteed or cosigned by an insider.

B® No

Ol Yes. List all payments to an insider

Insider's Name and Address Dates of payment Total amount Amount you _— Reason for this payment
paid stillowe — Include creditor's name

GEENA identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

O No
HM Yes. Fill in the details.

Case title Nature of the case Court or agency Status of the case

Case number

Nationwide Reconveyance, LLC Foreclosure Nationwide Reconveyance, I Pending

NR-51152-CA LLC O On appeal
5677 Oberlin Drive O Concluded
Suite 210

San Diego, CA 92121

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

H No
O Yes. Fill in the information betow.
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your

accounts or refuse to make a payment because you owed a debt?
HM No

O Yes. Fill in the details.

Creditor Name and Address Describe the action the creditor took Date action was Amount
taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

M No
O Yes

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

some Case: LEAS IS DoCeT Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 36 ohare
7103/19 12:55PM

Debtor1 Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez Case number (iknow)

(GENUGHE List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
M@ No

Ol Yes. Fill in the details for each gift.
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity
HM No

O Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 coniributed

Charity’s Name

Address (Number, Street, Clty, State and ZIP Code)

(GENES List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

 

 

H@ No
O Yes. Fill in the details.
Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred Include the amount that insurance has paid. List loss lost
pending insurance claims on line 33 of Schedule A/B:
Property.

| Part 7: | List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

TO No
Yes. Fill in the details.

 

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

Martha L. Barrera-Chavez $150.00 07/03/2019 $150.00

8 Montclair Place
Salinas, CA 93907
martha0321@ait.net

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to heip you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

li No
O Yes. Fill in the details.
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2016 Best Ca:
ase:

19-41545" Doc# t Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 37 bearer
7/03/19 12:55PM

Debtor1 Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez Case number (if known)

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

M@ No

O Yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-setiled trust or similar device of which you are a
beneficiary? (These are often called assei-protection devices.)

M No
O Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was
made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

@ No

Cl Yes. Fill in the details.

Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer

transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

BH No

O séYes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, Clty, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy

HM No
Ol Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, Clty, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

GEE Identify Property You Hold or Control for Someone Else _

23. Do you hold or contro! any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

M No

OO Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)

[GEMEEEN Give Details About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

@ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase

ase: 19-41545\ Doc#1. Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 38 of 4?

st Case Bankruptey
7/03/19 12:55PM

Debtor1 Juan Garcia Vasquez
Debtor2 MargaritaMelgoza Vasquez | Case number (it known)

 

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

M™@ No

Ol séYes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

@ No

OQ sYes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

MH No
0 Yes. Fill in the details.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, Clty,
State and ZIP Code)

iii Give Details About Your Business or Connections to Any Business

 

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
0 Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

0 Amember of a limited liability company (LLC) or limited liability partnership (LLP)
DA partner in a partnership
0 An officer, director, or managing executive of a corporation
CZ An owner of at least 5% of the voting or equity securities of a corporation
li No. None of the above applies. Go to Part 12.

Ol Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

H@ No
O Yes. Fill in the details below.

Name Date Issued

Address
(Number, Street, City, State and ZIP Code)

GEREW Sign Below _ a

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996
ase: 1

SATS 4S Doce tT Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 39 braver
7/03/19 12:55PM

Debtor1 Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez Case number (if known)

 

 

are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

Juan Garcia Vasquez ~ Margaéfta Melgoza Vasquéz

Signature of Debtor 1 Signature of Debtor 2

 

Date July 3, 2019 Date July 3, 2019

 

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Ofticial Form 107)?
BNo
0 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

0 No

i Yes. Name of Person _ Martha L. Barrera-Chavez __. Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official
Form 119).

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

se oeaSe. 16-41 545" Doce tiled: 07/05/19 Entered: 07/05/19 11:57:44 Page 40 6P4ay nr
7/03/19 12:55PM

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or

household purpose.”

 

 

The types of bankruptcy that are available to
individuals

Individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com

 

Chapter 7: Liquidation

 

$245 filing fee
$75 administrative fee

+ $15 trustee surcharge

 

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged. The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge. For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge.

You should know that even if you file chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

ase: 19-41545° Doc# 1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 410r47.
most fines, penalties, forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from alcohol or drugs.

lf your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Monthly Income (Official Form 122A—1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Ofticial Form
122A-2).

If your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test
Calculation (Official Form 122A—2). The calculations on
the form— sometimes called the Means Test—deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors. If

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software copter (c) 1996-2016
a

7/03/19 12:55PM

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. If a
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

If you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic. To exempt property, you
must list it on Schedule C: The Property You Claim as
Exempt (Official Form 106C). If you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

Chapter 11: Reorganization

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee
Chapter 11 is often used for reorganizing a business,

but is also available to individuals. The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Se: 19-41545" Doc# | Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 42 6Pf7err
 

Read These Important Warnings

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file. Only
an attorney can give you legal advice about what can happen as a result of filing for bankruptcy and
what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms properly
and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that many
people find it difficult to represent themselves successfully. The rules are technical, and a mistake or
inaction may harm you. If you file without an attorney, you are still responsible for knowing and

following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Chapter 12: Repayment plan for family
farmers or fishermen

$200 filing fee
+ $75 __ administrative fee
$275 total fee

 

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

Chapter 13: Repayment plan for
individuals with regular
income

$235 _ filing fee
+ $75 administrative fee
$310 total fee

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in

installments over a period of time and to discharge some

debts that are not paid. You are eligible for chapter 13
only if your debts are not more than certain dollar
amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software ee (c) 1996-2016 Best Case, LLC - www.be.

7/03/19 12:55PM

 

Under chapter 13, you must file with the court a plan to
repay your creditors all or part of the money that you
owe them, usually using your future earnings. If the
court approves your plan, the court will allow you to
repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors.

After you make all the payments under your plan,
many of your debts are discharged. The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations,

most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts.

page 3

ase: 19-41545 Doc# 1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 43 647°"
Warning: File Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code requires that
you promptly file detailed information about your |
creditors, assets, liabilities, income, expenses and
general financial condition. The court may dismiss your |
bankruptcy case if you do not file this information within |
the deadlines set by the Bankruptcy Code, the
Bankruptcy Rules, and the local rules of the court.

For more information about the documents and
their deadlines, go to:
http://www.uscourts.gov/bkforms/bankruptcy form
s.html#procedure.

 

 

Bankruptcy crimes have serious consequences

If you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty of
perjury—either orally or in writing—in connection
with a bankruptcy case, you may be fined,
imprisoned, or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address.

7/03/19 12:55PM

A married couple may file a bankruptcy case
together—called a joint case. If you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). If you are filing a joint case
both spouses must receive the briefing. With limited
exceptions, you must receive it within the 180 days
before you file your bankruptcy petition. This briefing is
usually conducted by telephone or on the Internet.

In addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge. If you are
filing a joint case, both soouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:

http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.htmli.

In Alabama and North Carolina, go to:
http://Awww.uscourts.gov/FederalCourts/Bankruptey/

 

BankruptcyResources/ApprovedCredit
AndDebtCounselors.aspx.

 

If you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain the
list.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 4

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com

ase: 19-41545° Doc# 1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 440h470""""
7/03/19 12:55PM

Fill in this information to identify the case:

Debtor 1 Juan Garcia Vasquez _
First Name Middle Name Last Name

Debtor 2 Margarita Melgoza Vasquez
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF CALIFORNIA

 

Case number Chapter 13

(if known)

 

Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

 

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

e whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

e — whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

e — whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

e — whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
e what tax consequences may arise because a case is filed under the Bankruptcy Code;

e — whether any tax claims may be discharged;

e — whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

e how to characterize the nature of your interests in property or your debts; or

¢ — what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer__—~ Martha L. Barrera-Chavez__ has notified me of any maximum allowable fee before preparing any
document for filing or accepting any fee.

Gites Date July 3, 2019 _
gnature ef Debtor 1 acknowledgin racelpt of this notice MM/DD /YYYY
Let Date July 3, 2019
Signature ee Debtor 2 ackno’ edging receipt of this notice MM/DD /YYYY

 

 

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1

Soflware Copyright (c) 1996- wi ‘ st C. ae HOt: bes:
ase:

19-4 Oc# L Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 45 6fayeenerr
7/03/19 12:55PM

Debtor! Juan Garcia Vasquez
Debtor2 Margarita Melgoza Vasquez _ Case number (if known)

 

 

EAE Deciaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, | declare that:

e | am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

e lor my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

e if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Martha L. Barrera-Chavez

 

 

Printed name Title, if any Firm name, if it applies

8 Montclair Place

Prunedale, CA 93907 (831) 254-9224 ee
Number, Sireet, City, State & ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check all that apply.)

Vv] Voluntary Petition (Form 101) [W] Schedule | (Form 106!) LJ oer k 1 ey of Your Current Monthly
Income (Form
[W] Statement About Your Social Security Numbers [¥] Schedule J (Form 106J) vl (
Form 121 . Chapter 13 Statement of Your Current Monthl
( oe ; . [¥] Declaration About an Individual Debtor's Schedules Te ant Caleulation of Commitment Period
(¥] Your Assets and Liabilities and Certain Statistical (Form 106Dec) (Form 1220-1)
Information (Form 106Sum) . . :
[¥] Statement of Financial Affairs (Form 107) [¥] Chapter 13 Calculation of Your Disposable Income
[¥] Schedule A/B (Form 106A/B) ; i Fr (Form 122C-2)
LJ Statement of Intention for Individuals Filing Under
[¥] Schedule C (Form 108C) Chapter 7 (Form 108) (¥] Application to Pay Filing Fee in Installments (Form
[W] Schedule D (Form 106D) [_] Chapter 7 Statement of Your Current Monthly 03A)
[¥] Schedule E/F (Form 106E/F) q income (Form 122A-1) LI Application to Have Chapter 7 Filing Fee Waived
Statement of Exemption from Presumption of Abuse
Schedule G (Form 106G
vl under § 707(b)(2) (Form 122A-1Supp) [¥] A list of names and addresses of all creditors
[¥] Schedule H (Form 106H) [_] Chapter 7 Means Test Calculation (Form 122A-2) (creditor or mailing matrix)
L_] Other

 

   
 
 

uptcy petition preparers must sign
whith this dec! i

hia XXX-XX-1980 Date July 3, 2019
Signature of bankruptcy pation preparer oF officer, principal, Social Security number of person who signed MM/DD/IYYYY
responsible person, or partner

d give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
ture and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

 

Martha L. Barrera-Chavez
Printed name

 

Date July 3, 2019
Signature of bankruptcy petition preparer or officer, principal, Social Security number of person who signed MM/DD/YYYY
responsible person, or partner

 

 

Printed name

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 2

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.c

Case: 19-41545° Doc# 1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 46 of 47 "ry
7H03/19 12:55PM

B2800 (Form 2800) (12/15)

United States Bankruptcy Court
Northern District of California

Juan Garcia Vasquez

Inre Margarita Melgoza Vasquez Case No.

Debtor(s) ee Chapter 13

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C.§110(h)(2).]

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
is as follows:

For document preparation services have agreedtoaccept «ssi $ 150.00
Prior to the filing of this statementIhavereceived = .ss—si—ac's—C‘(a‘sét! CS 150.00.
2. I have prepared or caused to be prepared the following documents (itemize):

Chapter 13 petition and plan

and provided the following services (itemize):
Go over with Debtor

3. The source of the compensation paid to me was:
[¥) Debtor [J] Other (specify):

4. The source of compensation to be paid to me is:
¥] Debtor L] Other (specify):

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition filed
by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed below:

 

 

 

N 3 SOCIAL SECURITY NUMBER
Q ~ XXX-XX-1980 July 3, 2019
= Signature Social Security number of bankruptcy Date

petition preparer*

 

 

 

Martha L. Barrera-Chavez 8 Montclair Place
Prunedale, CA 93907
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

“If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110.)

A bankruptcy petition preparers failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure may
result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Software oe (c) 1996-2016 Best Case, LLC - www.bestcase.com

ase: 19-41545° Doc# 1 Filed: 07/05/19 Entered: 07/05/19 11:57:44 Page 47 6P4y rr
